DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

          The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,866,247 and US 10,992,328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Marc Weinstein (Reg No 43,250) on June 15, 2022.

Claims 2 – 5 and 10 – 18 The application has been amended as followed:
 
           In claims 2 – 5 and 10 – 18, “An Infrastructure equipment…” has been changed to “[[An]] The Infrastructure equipment…”

Allowable Subject Matter

            Claims 1 – 19 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 6 – 9 and 19, the prior art of record, specifically Sun et al (US 2015/0270931) teaches of a communications device (#103, #110, UE, Fig.1 and Paragraphs 0025 and 0031) of a mobile communications network (Fig.1) configured to receive signals from an infrastructure equipment (#101, Fig.1 and Paragraph 0024), the communications device comprising a receiver configured to receive signals transmitted by the infrastructure equipment (BS to UE, Fig.1) in accordance with a wireless access interface (LTE, Paragraphs 0027 – 0031), and a controller configured to control the receiver to receive data via a downlink of the wireless access interface (controller, Paragraph 0024), and the controller is configured in combination with the receiver to receive a plurality of sub-units (#214, #213 in subframe #240 or subunits #215 in subframe #240, Fig.2) of an encoded transport block of data in a plurality of time-divided units (subframes, Abstract, Paragraphs 0040 – 0044 and Figures 2 – 4) within frequency resources of the wireless access interface allocated to the infrastructure equipment, (PRB, #210 or PRB, #230, Fig.2, Paragraph 0043, PRB, where a PRB is defined as consisting of 12 consecutive subcarriers for one slot) each of the sub-units (#214, #213, Fig.2 or #215, Fig.2)  being received a repeated number of times within a repetition cycle (…same PRB-pair over subframes…, Paragraph 0044 and retransmission, Paragraph 0041), and to combine the same sub-unit (for example #214 with #224, Fig.2 or #215 with #225, Fig.2 and Paragraph 0043) received the repeated number of times to form a composite sub-unit (#414, Fig.4A) to recover the data channel (control and data channel decoding, Paragraphs 0035 – 0036). 

            Yamamoto et al (US 2017/0164335) teaches of an infrastructure equipment of a mobile communications network (Figures 6 and 8) configured to receive signals from a communications device (Fig.7), the infrastructure equipment comprising a receiver configured to receive signals transmitted by the communications device (#114, Fig.8) in accordance with a wireless access interface (LTE, Paragraph 0057), and a controller configured to control the receiver to receive data via an uplink (PUCCH, Paragraph 0082) of the wireless access interface (#101, #107, Fig.8), and the controller is configured in combination with the receiver to receive a plurality of sub-units of data  in a plurality of time-divided units (subframes, Paragraph 0082), each of the sub-units being received a repeated number of times within a repetition cycle (repeatedly transmitted, Paragraph 0082), and to combine the same sub-unit received the repeated number of times to form a composite sub-unit (combined signal, Paragraph 0082). Yamamoto further teaches of the method being able to be performed in the downlink (performs coherent combining on the PDSCH repeatedly transmitted over a plurality of subframes to extract the downlink data, Paragraph 0094).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “wherein a first sub-unit of the plurality of sub-units being received a first repeated number of times and a second sub-unit of the plurality of sub-units being received a second repeated number of times, wherein the first and second repeated number of times are different.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633